Citation Nr: 0926868	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Service connection for an acquired psychiatric disorder, 
including posttraumatic stress disorder (PTSD), major 
depressive disorder (MDD), and depressive disorder not 
otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina that, 
in pertinent part, denied service connection for PTSD.  The 
issue reflected on the cover page has been broadened to 
include other acquired psychiatric disorders in accordance 
with the dictates of Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO in November 2005. 

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for his hearing.  Therefore, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has PTSD that is related to his 
service, specifically, to experiencing Typhoon Flo and the 
aftermath thereof while stationed in Okinawa, Japan with the 
1st Armored Assault Battalion, 3rd Marine Division.  In a 
Statement of the Case (SOC) dated in May 2006, the RO 
conceded that the Veteran was exposed to this stressor.  

The Veteran was assigned a non-service connected pension 
effective in November 2003 because the RO determined that his 
psychiatric disorders, then diagnosed as PTSD and depression, 
caused him to be unable to work.  

The Veteran's service treatment records do not show any 
complaints of, or treatment for, a psychiatric disorder.  
However, VA treatment records show that the Veteran has been 
in treatment for variously diagnosed psychiatric disorders, 
including PTSD, depressive disorder NOS, and MDD since 
approximately August 2003.  He was referred for a PTSD 
evaluation for treatment purposes in June 2004, at which time 
psychological testing was administered and the results were 
interpreted as being consistent with chronic PTSD secondary 
to military trauma.  VA treatment records reflect that the 
Veteran was also treated for substance abuse difficulties.  
Some of his treatment records indicate that there was a 
question of whether the Veteran's symptoms of depression were 
the result of a substance induced mood disorder as opposed to 
MDD.  Other treatment records suggest that the Veteran's 
self-reports to his treating providers may have been at times 
unreliable. 

The Veteran's VA treatment records also indicate that the 
Veteran reported that he participated in group therapy at a 
Vet Center in 2005; however, no Vet Center treatment records 
are contained within the claims file.  Such records, if 
available, should be obtained.  In this regard, the Board 
notes that VA regulations provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
federal department or agency, such as a Vet Center. VA will 
end such efforts only if it concludes that the records sought 
do not exist, or that further attempts to obtain them would 
be futile. See 38 C.F.R. § 3.159(c)(2). 

The Veteran also reported that he applied for Social Security 
Disability Insurance (SSDI) benefits which were denied.  In 
view of the other needed development in this case, the RO/AMC 
should attempt to obtain copies of those Social Security 
Administration (SSA) records relevant to the Veteran's SSDI  
claim.  The Veteran's SSA records may contain relevant 
information concerning the disabilities for which service 
connection is claimed by the Veteran herein.  See 38 U.S.C.A. 
§ 5103A (b)(1) & (c)(3), 38 C.F.R. § 3.159(c)(2).  

The Veteran was examined by VA in connection with this claim 
in January 2006.  He was initially evaluated by a 
psychiatrist, at which time he reported symptoms including 
worthlessness, hopelessness, irritability, difficulty 
sleeping, nightmares, intrusive memories, social isolation, 
and interpersonal difficulties.  He specifically denied 
symptoms including panic attacks, flashbacks, an exaggerated 
startle response, and hypervigilance.  The examiner noted 
that the Veteran's responses to questions were "rather 
vague" and indirect.  He deferred making a diagnosis at that 
time, and recommended psychological testing of the Veteran 
due to conflicting information in the Veteran's chart.  

In accordance with the examining psychiatrist's 
recommendation, the Veteran was interviewed and administered 
various psychological tests by a VA psychologist.  The 
psychologist also noted that the Veteran's responses to many 
questions were "quite vague."  The psychologist observed 
that the Veteran's case was "very complicated from a 
diagnostic standpoint."  After noting that the Veteran 
received multiple diagnoses in the past, including PTSD, MDD, 
and polysubstance abuse, he concluded "it is my believe 
[sic] that if posttraumatic stress disorder is present, it is 
a fairly minor contributor to the chronic dysfunction and 
psychological problems exhibited by the patient since his 
discharge from military service."  The psychologist further 
opined that "it would be difficult for me to say that he 
would not have had the similar difficulties that he has had 
[sic] even if he had not reported experiencing the trauma 
associated with the typhoon."  The examiner noted that the 
Veteran had a long history of substance abuse that began in 
the military prior to the occurrence of the typhoon.  
Further, the psychologist considered the Veteran's 
presentation more consistent with MDD than PTSD.  He 
concluded that there was enough evidence to indicate that the 
Veteran "might" have PTSD, but if so it was "mild and very 
secondary to the dysfunction caused by the polysubstance 
abuse and major depression."  The psychologist diagnosed 
polysubstance dependence; MDD; PTSD which was described as 
"mild, largely secondary to [polysubstance dependence and 
MDD]; and antisocial and depressive personality traits.  

After reviewing the results of the psychological testing, the 
examining psychiatrist diagnosed substance abuse, MDD, mild 
PTSD secondary to substance abuse and MDD, and mixed 
personality disorder.  He opined that most of the Veteran's 
dysfunction was unrelated to his military service.  

The Board is of the opinion that clarifications of the VA 
examiners' opinions which are described above are necessary 
for the following reasons.  First, the Board notes that 
during the pendency of this appeal the Court of Appeals for 
Veteran's claims (Court) decided Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which held that, at least in the context of a 
self-represented claimant, a Veteran's claim for service 
connection for PTSD must be "considered a claim for any 
mental disability that may reasonably be encompassed" by the 
Veteran's symptoms.  Id at 5.  Thus, the Veteran's claim 
herein should be read to encompass a claim for service 
connection for his other diagnosed mental disorders, 
including the MDD diagnosed by both of the VA examiners in 
January 2006.  While the examining psychiatrist's comment in 
his report that "[m]ost of [the Veteran's] dysfunction is 
unrelated to military service" may suggest that the 
psychiatrist does not believe that any of the Veteran's 
psychiatric disorders other than PTSD are related to his 
military service, this is not sufficiently clear to enable 
the Board to make a determination on this matter.  The 
comment that "most" of the Veteran's dysfunction is 
unrelated to his military service implies that some part of 
such dysfunction is so related, but the psychiatrist's report 
is not clear on this point.  

The Board also finds that the VA psychologist's January 2006 
report is somewhat unclear.  In the narrative portion of the 
report, the psychologist is quite equivocal about whether the 
Veteran exhibits PTSD, for instance stating that "if PTSD is 
present" (emphasis added) it is a minor contributor to the 
Veteran's overall dysfunction and that PTSD "might be 
there" (emphasis added).  However, in the multi-axial 
diagnosis provided at the end of the report, the psychologist 
lists PTSD that is mild and "largely secondary" to the 
Veteran's MDD and polysubstance abuse.  It is therefore 
unclear whether the examiner concluded that it is at least as 
likely as not that the Veteran has PTSD that is related to 
his military service. 
It is also unclear what the examiner meant by his conclusion 
that PTSD was "largely secondary" to the Veteran's 
substance abuse and depression.  Notably, if PTSD that 
developed after service is secondary to a non-service 
connected mental disorder, then it is not due to a disease or 
injury in service and service connection may not be granted. 
See  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(explaining the elements necessary for service connection for 
a claimed disability).  

However if, for example,  the Veteran's other psychiatric 
disorders simply predisposed him to develop PTSD when he was 
exposed to a trauma during his service, then service 
connection for this disability is proper.  Additionally, 
while the examining psychologist opined that the Veteran's 
PTSD was "largely secondary" (emphasis added) to his other 
Axis I disorders, the examining psychiatrist wrote that the 
Veteran's PTSD was "secondary" to such other disorders, 
thereby indicating his conclusion that it was entirely 
secondary.  The psychiatrist's conclusion in this respect is 
somewhat unclear in light of his opinion, noted above, that 
"most" of the Veteran's psychological dysfunction was 
unrelated to his service.  If the Veteran developed any 
additional psychiatric disorders, or aggravated any 
preexisting psychiatric disorders, as a result of his 
military service then service connection for such disability 
would be warranted.  Therefore, it is necessary to obtain 
clarification of which, if any, of the Veteran's psychiatric 
disorders were caused or aggravated by his service.

In light of the length of time that has passed since VA 
treatment records were obtained, the Board also finds that 
more recent VA treatment records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. A letter should be sent to the Veteran 
explaining the need for additional 
evidence regarding his claim in accordance 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2008).  

2.  The RO/AMC should take appropriate steps 
to contact the Veteran in order to have him 
provide information referable to all 
psychiatric treatment that he received 
since January 1, 2006.  Based on the 
response, the RO/AMC should undertake all 
necessary action to obtain copies of all 
clinical records from any identified 
treatment source.  Vet Center treatment 
records and more recent VA treatment 
records should be obtained.  If records are 
not located, the claims folder should 
document the efforts made to obtain the 
records. 

3.  All records pertinent to the Veteran's 
application for Social Security disability 
benefits should be obtained from the Social 
Security Administration.  If these records 
cannot be obtained, documentation should be 
made of this fact.   

4.  The psychiatrist and psychologist who 
prepared the January 2006 VA examination 
reports should be contacted and requested 
to provide clarification of their 
respective reports.  Specifically, they 
should each be asked: 1) to specifically 
set out whether the appellant has PTSD; 2) 
if so, to specifically state whether it is 
at least as likely as not (at least 50% 
likely) that the Veteran has PTSD that is 
related to a disease, injury, or event that 
occurred during his military service and, 
if so, the event(s) constituting the 
Veteran's stressor(s) should be 
specifically identified; 3) to explain what 
was meant by their respective stated 
conclusions that PTSD was "secondary" or 
"largely secondary" to the Veteran's MDD 
and/or his polysubstance abuse; 4) state 
whether it is at least as likely as not (at 
least 50% likely) that the Veteran's 
depression was caused or aggravated by a 
disease or injury that occurred during his 
service; 5) explain any causal relationship 
between the Veteran's polysubstance abuse 
and any other diagnosed mental disorder; 
and 6) if one or more psychiatric disorders 
were caused or aggravated by the Veteran's 
service the examiners should, if possible, 
explain the degree to which such 
disorder(s) alone affect the Veteran's 
functioning.  If any of the above questions 
cannot be answered, the examiner(s) should 
explain why a response is not possible or 
feasible.

5.  If the examiners who prepared the 
January 2006 reports of examination are 
unavailable, or if Vet Center records or 
more recent VA treatment records show 
significantly different findings than those 
records that were previously obtained and 
associated with the claims file, then a new 
examination should be obtained to determine 
whether the Veteran has any mental disorder 
that is related to his military service.

6.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with an SSOC and given 
an opportunity to respond thereto.  The 
Board intimates no opinion as to the 
ultimate outcome in this case by the 
development requested above.

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




